[SEC CORRESPONDENCE] Northern Oil and Gas, Inc. 315 Manitoba Avenue, Suite 200 Wayzata, Minnesota 55391 March 18, 2011 U.S. Securities and Exchange CommissionVia Edgar and Federal Express Division of Corporation Finance Attention:H. Roger Schwall, Assistant Director treet, N.E. Washington, DC 20549 Re: Northern Oil and Gas, Inc. Form 10-K for Fiscal Year Ended December31, 2009 Filed March8, 2010 Forms 10-K/A for Fiscal Year Ended December31, 2009 Filed April30, 2010 and November 5, 2010 Forms 10-Q for Fiscal Quarters Ended March31, 2010; June30, 2010; and September30, 2010 File May6, 2010; August9, 2010; and November8, 2010 Form 10-Q/A for Fiscal Quarter Ended June30, 2010 Filed November5, 2010 File No. 0-33999 Dear Mr. Schwall: On behalf of Northern Oil and Gas, Inc. (the “Company”), I am pleased to submit this response to the comments of the Staff on the above-referenced filings, as set forth in your letter dated March 2, 2011. The supplemental information set forth herein has been supplied by the Company for use in connection with the Staff’s review of the responses described below, and all such responses have been reviewed and approved by the Company. For convenience, each of the Staff’s consecutively numbered comments is set forth herein, followed by the Company’s response in bold. General 1. Comment:As discussed in our telephone conference on February 28, 2011, please file amendments to your Form 10-K for the fiscal year ended December 31, 2009, as amended, and Form 10-Q for the quarter ended June 30, 2010, as amended. Response:We intend to file amendments to our Form 10-K for the fiscal year ended December 31, 2009, as amended, and Form 10-Q for the quarter ended June 30, 2010, as amended, contemporaneous with the dispatch of this response letter. 1 Form 10-K/A for Fiscal Year Ended December 31, 2009 filed November 5, 2010 Executive Compensation, page 5 Compensation Discussion and Analysis, page 6 2. Comment: As discussed in our telephone conference, please comply with our comments on your executive compensation disclosure in future filings, beginning with your Form 10-K for the fiscal year ended December 31. 2010. In particular please ensure that your Compensation Discussion and Analysis describes more clearly the compensation committee's use of peer groups and does not include the inconsistencies which we pointed out to you during the call. Response:We intend to comply with your comments on our executive compensation disclosure in future filings, beginning with our Form 10-K for the fiscal year ended December 31, 2010. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3. Comment:You have provided a proposed reconciliation of your non-GAAP Financial Measure on a per share basis in response to prior comment five. We note you have condensed the individual amounts used to reconcile your GAAP earnings per share to Adjusted EBITDA per share into a single adjusting per share line item (Change due to Non-GAAP Measurements). Please revise your proposed reconciliation to be included in future filings to break out the condensed line item, Change due to Non-GAAP Measurements to present the per share impact of each individual Non-GAAP Measurement amount. Response:In future filings we intend to present the per share impact of each individual Non-GAAP Measurement amount, as appropriate.Please note, for example, the following tables that appear on pages 35 and 36 of our Form 10-K for the fiscal year ended December 31, 2010 as filed with the Commission on March4, 2011. 2 Northern Oil and Gas, Inc. Reconciliation of Adjusted EBITDA Per Common Share – Basic Year Ended December 31, As Adjusted Net Income (Loss) Per Common Share - Basic $ $ $ (As Reported) Add Back: Income Tax Provision (Benefit) ) Depreciation, Depletion, Amortization, and Accretion Share Based Compensation Mark-to-Market Derivative Instruments - Interest Expense Adjusted EBITDA Per Common Share - Basic $ $ $ (Adjusted for Non-GAAP Measurement) Northern Oil and Gas, Inc. Reconciliation of Adjusted EBITDA Per Common Share – Diluted Year Ended December 31, As Adjusted Net Income (Loss) Per Common Share - Diluted $ $ $ (As Reported) Add Back: Income Tax Provision (Benefit) ) Depreciation, Depletion, Amortization, and Accretion Share Based Compensation Mark-to-Market Derivative Instruments - Interest Expense Adjusted EBITDA Per Common Share - Diluted $ $ $ (Adjusted for Non-GAAP Measurement) 3 Northern Oil and Gas, Inc. Reconciliation of GAAP Net Income to Net Income Excluding Unrealized Mark-to-Market Hedging Losses Year Ended December 31, Adjusted Net Income $ $ $ Mark-to-Market of Derivative Instruments - Tax Impact ) ) - Net Income without the Effect of Certain Items $ $ $ Net Income Per Common Share - Basic $ $ $ Net Income Per Common Share - Diluted $ $ $ Weighted Average Shares Outstanding – Basic Weighted Average Shares Outstanding - Diluted Net Income Per Common Share - Basic $ $ $ Change due to Mark-to-Market of Derivative Instruments - - Change due to Tax Impact ( 0.11 ) - - Net Income without Effect of Certain Items Per Common Share - Basic $ $ $ Net Income Per Common Share - Diluted $ $ $ Change due to Mark-to-Market of Derivative Instruments - - Change due to Tax Impact ) - - Net Income without Effect of Certain Items Per Common Share - Diluted $ $ $ 4 As specifically requested by the Commission, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If we can facilitate the Staff’s review of this letter, or if the Staff has any questions on any of the information set forth herein, please telephone me at 952-476-9800. My fax number is 952-476-9801. Sincerely, NORTHERN OIL AND GAS, INC. /s/ James R. Sankovitz James R. Sankovitz Chief Operating Officer, General Counsel and Secretary 5
